             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

JUSTICE McCALLISTER
Reg. #42727-424                                                PETITIONER

v.                         No. 2:19-cv-24-DPM

FEDERAL BUREAU OF PRISONS,
and DEWAYNE HENDRIX, Warden                             RESPONDENTS

                               JUDGMENT
     McCallister' s petition is dismissed without prejudice.




                                   D.P. Marshall Jr.
                                   United States District Judge
